Order, Supreme Court, New York County (Faviola A. Soto, J.), entered March 6, 2003, which, in an action for personal injuries allegedly sustained by plaintiff as an infant while in the care of a residential treatment facility, granted defendants’ motions to strike plaintiff’s bill of particulars dated December 17, 2002, with leave to plaintiff to serve a bill of particulars properly limited to the scope of the complaint, unanimously affirmed, without costs.
Plaintiff s bill of particulars alleging no less than six actionable occurrences over a period of no less than six months was properly stricken where the complaint alleges only one occurrence on only one day. We note a prior unappealed order denying a motion by plaintiff to amend the complaint. We decline plaintiffs request to prune the bill. Concur—Nardelli, J.P., Saxe, Sullivan, Ellerin and Sweeny, JJ.